DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2-4, 6, 7, 9, 14-16 and 18-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kolar et al. (US 6,250,601).

Regarding claim 2, Kolar et al. disclose a toilet overflow prevention system for use with a toilet, comprising: one or more processors 912 configured to: derive a duration of a push cycle portion of a normal flush cycle based on a first signal detected by a sensor 904 attached to a toilet bowl (see Fig. 9, showing sensor attached to toilet; see Fig. 16 showing sensor signals over period of time that indicate duration of flush push cycle); establish a first threshold based on the duration of the push cycle portion of the normal flush cycle (see col. 16 lines 5-28, thresholds are set for fluid levels at time points throughout duration of normal flush, including a maximum fluid level and/or an equilibrium level that is returned to at end of flush; see also Fig. 16, fluid levels at each time point during normal flush are thresholds); receive a second signal 

Regarding claim 3, Kolar et al. disclose that said one or more processors are further configured to establish a second threshold that is offset from the first threshold, determining the flush condition is further based on the second threshold, and the offset from the first threshold to establish the second threshold is a predetermined amount offset from the first threshold (col. 16 lines 17-28 and Fig. 16, expected fluid level measurement at one time in expected normal flush such as t4 are one threshold, and expected fluid level measurement at a later time such as t10 is a second threshold that is offset, determination of flush blockage is based on these two thresholds).

Regarding claim 4, Kolar et al. disclose that the one or more processors are further configured to compare the second signal to the first threshold over a period of time (col. 16 lines 17-28 and Fig. 16, signal is compared to expected normal level time curve over period of flush; col. 16 lines 5-8, comparison of maximum height reached during the period of time of the entire flush cycle).

Regarding claim 6, Kolar et al. disclose that the one or more processors may be configured to make a determination of the flush condition that the toilet has a blockage in response to any subsequent second fluid level sensor signal exceeding a first threshold for a 

Regarding claim 7, Kolar et al. disclose that any first threshold used is determined through a calibration cycle (col. 15 line 64 to col. 16 line 2, normal flush cycle fluid level sensor curve which is used for any thresholds is a measure fluid levels during a normal cycle, which is a calibration cycle).

Regarding claim 9, Kolar et al. disclose that the first signal, shown in top curve of Figure 16, is indicative of a fluid level rate of change within toilet (see Fig. 16, curves shows fluid level in toilet over time).


Regarding claim 14, Kolar et al. disclose a toilet overflow prevention method for use with a toilet, comprising: deriving a duration of a push cycle portion of a normal flush cycle based on a first signal detected by a sensor 904 attached to a toilet bowl (see Fig. 9, showing sensor attached to toilet; see Fig. 16 showing sensor signals over period of time that indicate duration of flush push cycle); establishing a first threshold based on the duration of the push cycle portion of the normal flush cycle (see col. 16 lines 5-28, thresholds are set for fluid levels at time points throughout duration of normal flush, including a maximum fluid level and/or an equilibrium level that is returned to at end of flush; see also Fig. 16, fluid levels at each time point during normal flush are thresholds); receiving a second signal from said sensor; and 

Regarding claim 15, Kolar et al. disclose establishing a second threshold that is offset from the first threshold, determining the flush condition is further based on the second threshold, and the offset from the first threshold to establish the second threshold is a predetermined amount offset from the first threshold (col. 16 lines 5-28 and Fig. 16, expected fluid level measurement at one time in expected normal flush such as t4 are one threshold, and expected fluid level measurement at a later time such as t10 is a second threshold that is offset, determination of flush blockage is based on these two thresholds or two similar thresholds such as max level and equilibrium level).

Regarding claim 16, Kolar et al. comparing the second signal to the first threshold over a period of time (col. 16 lines 17-28 and Fig. 16, signal is compared to expected normal level time curve over period of flush; col. 16 lines 5-8, comparison of maximum height reached during the period of time of the entire flush cycle).

Regarding claim 18, Kolar et al. disclose that a determination of the flush condition that the toilet has a blockage, is in response to a subsequent second fluid level sensor signal exceeding a first threshold for a plurality of discrete points in time during a time interval (see col. 16 lines 5-9, controller may determine decay time for fluid level sensor to re-attain an 

Regarding claims 19 and 20, Kolar et al. disclose that the flush condition is impeded flush condition that causes the fluid level to rise too hight and/or not fall after it rises as it is supposed to (col. 16 lines 2-16), which is also an “overflow condition” because it is a condition which contributes to or makes overflow more likely or imminent.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kolar et al. (US 6,250,601).

Regarding claims 5 and 17, Kolar et al. disclose the limitations of claim 4 and 16, as set forth above, and further disclose that the period of time is sufficient to include an entire push cycle of the flush cycle (see col. 16 lines 5, first threshold may be maximum reached during normal flush cycle and a subsequent “second” signal is compared over the flush cycle). Kolar et al. do not explicitly describe the processor determining an end of the push cycle of the .  


Allowable Subject Matter
Claims 8 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note that Watt et al. (US 2007/0056084) discloses a system and method that uses a .

/PAUL M. WEST/           Primary Examiner, Art Unit 2861